ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2006-11-15_ORD_01_NA_00_EN.txt.        COUR INTERNATIONALE DE JUSTICE


           RECUEIL DES ARRE| TS,
    AVIS CONSULTATIFS ET ORDONNANCES


  AFFAIRE RELATIVE A
                   v CERTAINES
QUESTIONS CONCERNANT L’ENTRAIDE
  JUDICIAIRE EN MATIE
                    v RE PE
                          u NALE
           (DJIBOUTI c. FRANCE)


     ORDONNANCE DU 15 NOVEMBRE 2006




              2006
       INTERNATIONAL COURT OF JUSTICE


         REPORTS OF JUDGMENTS,
      ADVISORY OPINIONS AND ORDERS


   CASE CONCERNING CERTAIN
QUESTIONS OF MUTUAL ASSISTANCE
     IN CRIMINAL MATTERS
           (DJIBOUTI v. FRANCE)


        ORDER OF 15 NOVEMBER 2006

                       Mode officiel de citation :
 Certaines questions concernant l’entraide judiciaire en matière pénale
       (Djibouti c. France), ordonnance du 15 novembre 2006,
                      C.I.J. Recueil 2006, p. 159




                           Official citation :
     Certain Questions of Mutual Assistance in Criminal Matters
         (Djibouti v. France), Order of 15 November 2006,
                     I.C.J. Reports 2006, p. 159




                                             No de vente :
ISSN 0074-4441
ISBN 978-92-1-071027-5
                                             Sales number    919

                                  15 NOVEMBRE 2006

                                   ORDONNANCE




CERTAINES QUESTIONS CONCERNANT L’ENTRAIDE
       JUDICIAIRE EN MATIE
                         v RE PE
                               u NALE
           (DJIBOUTI c. FRANCE)




      CERTAIN QUESTIONS OF MUTUAL
     ASSISTANCE IN CRIMINAL MATTERS
           (DJIBOUTI v. FRANCE)




                                  15 NOVEMBER 2006

                                      ORDER

                                                                      159




             INTERNATIONAL COURT OF JUSTICE

                              YEAR 2006                                          2006
                                                                             15 November
                                                                              General List
                           15 November 2006                                     No. 136



        CASE CONCERNING CERTAIN
     QUESTIONS OF MUTUAL ASSISTANCE
          IN CRIMINAL MATTERS
                       (DJIBOUTI v. FRANCE)




                                ORDER


Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges
          RANJEVA, SHI, KOROMA, BUERGENTHAL, OWADA, SIMMA,
          TOMKA, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV ;
          Registrar COUVREUR.


  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court, and to
Articles 44 and 45, paragraph 1, of the Rules of Court,
   Having regard to the Application filed in the Registry of the Court on
9 January 2006, whereby the Republic of Djibouti, referring to Article 38,
paragraph 5, of the Rules of Court, sought to institute proceedings
against the French Republic in respect of a dispute arising out of certain
questions of mutual assistance in criminal matters,
   Having regard to the letter dated 25 July 2006 and received in the
Registry on 9 August 2006 from the Minister for Foreign Affairs of
France, whereby France expressed its consent to the jurisdiction of the
Court to entertain the Application ;

                                                                        4

           QUESTIONS OF MUTUAL ASSISTANCE (ORDER 15 XI 06)               160

   Whereas the President of the Court, at a meeting which she held with
the Agents of the Parties on 16 October 2006, ascertained the views of the
latter on questions of procedure, including the time-limits for the filing of
the written pleadings ; and whereas the Agent of France and the Agent of
Djibouti, by letters dated 6 November and 7 November 2006, respec-
tively, specified the position of their Governments on some of the ques-
tions raised at the above-mentioned meeting ;
   Taking into account the views of the Parties,
  Fixes the following time-limits for the filing of the written pleadings :

  15 March 2007 for the Memorial of the Republic of Djibouti ;
  13 July 2007 for the Counter-Memorial of the French Republic ; and
  Reserves the subsequent procedure for further decision.

   Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fifteenth day of November, two thou-
sand and six, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of the Repub-
lic of Djibouti and the Government of the French Republic, respectively.

                                           (Signed) Rosalyn HIGGINS,
                                                       President.
                                          (Signed) Philippe COUVREUR,
                                                        Registrar.




                                                                           5

